The Court
(Thruston, J., contra,)
rendered judgment, upon the demurrers, for the defendant; being of opinion that the words, (in the condition of the bond) “ well and faithfully execute the office, and in all things, relating Ao the same, well and faithfully behave; ” substantially mean the same as the words in the sixth article of the rules and regulations, “ faithfully perform the trust reposed in them,” and the defendant was bound only for the teller’s fidelity, not his skill. Union Bank v. Clossy, 10 Johns. 271. The Court gave no opinion upon the question whether a bond taken under color of the sixth article of the rules and regulations, &c., be void if it do not substantially pursue the requisition of the article.
But upon this point see the cases cited in the argument, and, Nottingham v. Giles, 1 Pennington’s N. J. Rep. 120; United States v. Speake, 9 Cranch, 28; United States v. Sawyer, 1 Gallison, 96; Brig Struggle, Id. 476; United States v. Morgan, MS. in the Circuit Court of the United States for the District of Pennsylvania, in 1811; Armstrong v. United States, in the Circuit Court of United States for District of N. J. in 1811; Peters, C. C. Rep. 46; United States v. Hipkins et al. in the District Court at Norfolk, in December, 1808; 2 Hall’s Law Journal, 80; United States v. Smith, in the District Court for N. Y. in 1809; 2 Hall’s Law Journal, 456.